Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 1-7, 9-16, & 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being ANTICIPATED by Pietrantonio (US 20010033788 A1).
Regarding Claim 1, Pietrantonio discloses: 
a substrate transport apparatus (12) comprising:
a drive section having at least two independently controllable motors (66 & 68 & 70) [0033];
an articulated arm including a first SCARA arm (34) being configured to extend in a first direction and a second SCARA arm (38) being configured to extend in a second direction substantially opposite the first direction (Fig. 7A & Fig 7B & Fig. 7C  & Fig. 7D & Fig 7E), each of the first and second SCARA 
a coupling (74 & 78 & 82) operably coupling each of the first and second SCARA arms to each other and to a respective one of the at least two independently controllable motors substantially continuously (Fig. 3) [0033];
the coupling being configured so that relative movement between the at least two independently controllable motors causes a change in relative angular orientation between the end effector of the first SCARA arm and the end effector of the second SCARA arm and effects extension and retraction of a respective one of the first and second SCARA arms substantially independent of each other (Fig. 7A & Fig 7B & Fig. 7C  & Fig. 7D & Fig 7E) [0033 & 0034 & 0035].
Regarding Claim 2, Pietrantonio discloses: 
the coupling includes a parallelogram linkage (34 & 38) between an arm segment of the first SCARA arm and a corresponding arm segment of the second SCARA arm (Fig. 7B & Fig. 7C & Fig. 7d & Fig. 7E), the parallelogram linkage being configured so that the arm segment of the first SCARA arm and the corresponding arm segment of the second SCARA arm remain substantially parallel during extension and retraction of the first and second SCARA arms (Fig. 7B & Fig. 7C & Fig. 7d & Fig. 7E).
Regarding Claim 3, Pietrantonio discloses: 
each SCARA arm further includes an upper arm (30 & 32 & 34) rotatably coupled (26 & 28) to a forearm (44 & 52) where the forearm is rotatably 
Regarding Claim 4, Pietrantonio does not teach:
a frame (18) for housing the articulated arm when the articulated arm is in a retracted configuration (Fig. 1).
Regarding Claim 5, Pietrantonio discloses: 
the at least two independently controllable motors comprise a first motor for effecting extension and retraction of the first SCARA arm and a second motor for effecting extension and retraction of the second SCARA arm [0033 & 0033 & 0034 & 0035].
Regarding Claim 6, Pietrantonio discloses: 
the first and second SCARA arms are rotated as a unit when the first and second motors are rotated in the same direction [0033 & 0033 & 0034 & 0035].
Regarding Claim 7, Pietrantonio discloses: 
the coupling is further configured such that a shoulder joint of a respective one of the first and second SCARA arms travels in an arcuate path around a center of rotation of the at least two independently controllable motors when the respective one of the first and second SCARA arms is extended and retracted [0033 & 0033 & 0034 & 0035] (Fig. 7A & Fig 7B & Fig. 7C  & Fig. 7D & Fig 7E).
Regarding Claim 9, Pietrantonio discloses: 
the end effector of each of the first and second SCARA arms is constrained to be longitudinally aligned along a path of extension and retraction [0033 & 0033 & 0034 & 0035] (Fig. 7A & Fig 7B & Fig. 7C  & Fig. 7D & Fig 7E).
Regarding Claim 10, Pietrantonio discloses: 
a substrate transport apparatus (12) comprising:
a drive section having at least two independently controllable motors (66 & 68 & 70) [0033];
a first articulated arm (34) being configured to extend in a first direction and a second articulated arm (38) being configured to extend in a second direction substantially opposite the first direction (Fig. 7A & Fig 7B & Fig. 7C  & Fig. 7D & Fig 7E), each of the first and second articulated arms having an end effector (62 & 42) for holding a substrate thereon [0031 & 0032]; and
a coupling (74 & 78 & 82) operably coupling each of the first and second SCARA arms to each other and to a respective one of the at least two independently controllable motors substantially continuously (Fig. 3) [0033];
the coupling being configured so that but one independently controllable motor of the at least two independently controllable motors effects extension and retraction of a respective one of the first and second articulated arms substantially independent of each other while another of the first and second articulated arms remains in a retracted configuration and rotates relative to the respective one of the first and second articulated arms (Fig. 7A & Fig 7B & Fig. 7C  & Fig. 7D & Fig 7E) [0033 & 0034 & 0035].
Regarding Claim 11, Pietrantonio discloses: 
the coupling includes a parallelogram linkage (34 & 38) between an arm segment of the first articulated arm and a corresponding arm segment of the second articulated arm (Fig. 7B & Fig. 7C & Fig. 7d & Fig. 7E), the parallelogram linkage being configured so that the arm segment of the first articulated arm and the corresponding arm segment of the second articulated arm remain substantially parallel during extension and retraction of the first and second articulated arms (Fig. 7B & Fig. 7C & Fig. 7d & Fig. 7E).
Regarding Claim 12, Pietrantonio discloses: 
each articulated arm further includes an upper arm (30 & 32 & 34) rotatably coupled (26 & 28) to a forearm (44 & 52) where the forearm is rotatably coupled to the end effector and the arm segment comprises the upper arm (0031 & 0032).
Regarding Claim 13, Pietrantonio discloses: 
a frame (18) for housing the articulated arm when the articulated arm is in a retracted configuration (Fig. 1).
Regarding Claim 14, Pietrantonio discloses: 
the at least two independently controllable motors comprise a first motor for effecting extension and retraction of the first articulated arm and a second motor for effecting extension and retraction of the second articulated arm [0033 & 0033 & 0034 & 0035].
Regarding Claim 15, Pietrantonio discloses: 
the first and second articulated arms are rotated as a unit when the first and second motors are rotated in the same direction [Abstract & 005 & 006 & 007 & 009 & 0010 & 0012 & 0060 & 0062 & 0063 & 0064 & 0065 & 0066 & 0067 & 0176 & 0177 & 0178 & 0179 & 0180 & 0181 & 0182 & 0183].
Regarding Claim 16, Pietrantonio discloses: 
the coupling is further configured such that a shoulder joint of a respective one of the first and second articulated arms travels in an arcuate path around a center of rotation of the at least two independently controllable motors when the respective one of the first and second articulated arms is extended and retracted [0033 & 0033 & 0034 & 0035] (Fig. 7A & Fig 7B & Fig. 7C  & Fig. 7D & Fig 7E).
Regarding Claim 18, Pietrantonio discloses: 
the end effector of each of the first and second articulated arms is constrained to be longitudinally aligned along a path of extension and retraction [0033 & 0033 & 0034 & 0035] (Fig. 7A & Fig 7B & Fig. 7C  & Fig. 7D & Fig 7E).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 8 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pietrantonio (US 20010033788 A1) as applied to Claims 1 and 10 above, further in view of Okuno et al. (US 20020144782 A1).
Regarding Claim 8, Pietrantonio does not teach: 
a shoulder joint of each of the first and second SCARA arms is positioned off of a center of rotation of the at least two independently controllable motors to effect a greater reach for arms of a predetermined size.
Okuno teaches: 
a substrate transport apparatus (200) comprising:
a drive section having at least two independently controllable motors [0060];
an articulated arm including a first SCARA arm (230) being configured to extend in a first direction and a second SCARA arm (231) being configured to extend in the first direction, each of the first and second SCARA arms having an end effector (244 & 245) for holding a substrate (W) thereon [0068]; and
a coupling (205 & 302 & 303 & 304 & 306) operably coupling each of the first and second SCARA arms to each other and to a respective one of the at 
the coupling being configured so that relative movement between the at least two independently controllable motors causes a change in relative angular orientation between the end effector of the first SCARA arm and the end effector of the second SCARA arm and effects extension and retraction of a respective one of the first and second SCARA arms substantially independent of each other (Fig. 19) [0060 & 0067 & 0183];
a shoulder joint of each of the first and second articulated arms is positioned off of a center of rotation of the at least two independently controllable motors to effect a greater reach for arms of a predetermined size [0185].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the substrate transport apparatus taught by Pietrantonio with the substrate transport apparatus with a shoulder joint of each of the first and second articulated arms is positioned off of a center of rotation of the at least two independently controllable motors to effect a greater reach for arms of a predetermined size taught by Okuno in order to provide a substrate transfer apparatus capable of reaching greater distances with a more compact footprint in order to support installation in smaller areas.
Regarding Claim 17, Pietrantonio does not teach: 
a shoulder joint of each of the first and second articulated arms is positioned off of a center of rotation of the at least two independently 
Okuno teaches: 
a substrate transport apparatus (200) comprising:
a drive section having at least two independently controllable motors [0060];
a first articulated arm (230) being configured to extend in a first direction and a second articulated arm (231) being configured to extend in the first direction, each of the first and second articulated arms having an end effector (244 & 245) for holding a substrate (W) thereon [0068]; and
a coupling (205 & 302 & 303 & 304 & 306) operably coupling each of the first and second articulated arms to each other and to a respective one of the at least two independently controllable motors substantially continuously (Fig. 19 & 20);
the coupling being configured so that but one independently controllable motor of the at least two independently controllable motors effects extension and retraction of a respective one of the first and second articulated arms substantially independent of each other while another of the first and second articulated arms remains in a retracted configuration and rotates relative to the respective one of the first and second articulated arms (Fig. 19) [0060 & 0067 & 0183];
a shoulder joint of each of the first and second articulated arms is positioned off of a center of rotation of the at least two independently 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the substrate transport apparatus taught by Pietrantonio with the substrate transport apparatus with a shoulder joint of each of the first and second articulated arms is positioned off of a center of rotation of the at least two independently controllable motors to effect a greater reach for arms of a predetermined size taught by Okuno in order to provide a substrate transfer apparatus capable of reaching greater distances with a more compact footprint in order to support installation in smaller areas.
Response to Arguments
Applicant’s arguments with respect to Claims 1-18 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent publications US 20020098072 A1, US 20050232744 A1 have been cited by the Examiner as being pertinent to the applicant’s disclosure because they both disclose multiple end effector SCARA arms for transferring substrates in an enclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652